Citation Nr: 0300723	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a kidney removal and 
aorta artery replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from February 1956 
to December 1958.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition 
of this appeal has been completed.  

2.  The claimed inservice injuries are not consistent with 
the record; there is no competent medical evidence showing 
that the post-service kidney removal and aorta artery 
replacement are the result of any injuries incurred during 
active service.  


CONCLUSION OF LAW

A kidney removal and aorta artery replacement was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002), 5107(a) (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show treatment for 
injuries sustained in a parachute jump, claimed to have 
occurred in September 1958.  The only hospital treatment 
during active service was a three-day admission for an 
acute upper respiratory infection in November 1957.  The 
December 1958 separation medical examination shows that 
the abdomen and viscera and the genitourinary system was 
normal at that time.  

The initial post-service medical evidence is a VA 
hospitalization report dated in March 1969.  He was 
hospitalized for a psychiatric evaluation.  Physical 
examination at that time was normal.  The final diagnosis 
was paranoia.  

The veteran filed an original application for service 
connection for lower spinal injuries in March 1969.  He 
alleged that these injuries were incurred during a 
parachute jumping exercise in 1957.  

The evidence shows that the RO requested the veteran's 
service medical records at that time.  The RO specifically 
requested the National Personnel Records Center (NPRC) to 
locate treatment for injuries to the lower spine in 1957 
at the Fort Campbell, Kentucky base hospital.  In April 
1969 the NPRC forwarded all of the veteran's service 
medical records.  They do not show the veteran sustained 
injuries or received treatment for lower spinal injuries.  
The RO denied service connection.  

In a February 1970 application for service connection 
injuries to the back and head, the veteran alleged that 
the injuries were incurred in the summer of 1958.  

The veteran was hospitalized from February to March 1970 
for recurrent symptoms of persecutory ideas, delusions and 
hallucinations.  The diagnosis was paranoid schizophrenia.  

In a June 1974 statement the veteran alleged that he was 
injured in 1958 when he fell out of an airplane.  

In a January 1992 claim the veteran stated that he was 
injured in a parachute accident when his parachute failed 
to open.  In his July 1992 substantive appeal he stated 
that he fell 800-to-900 feet to the ground on top of 
another soldier's parachute.  

In May 1994 the Board remanded the claim pending at that 
time in order to obtain the records of treatment for the 
alleged parachute accident.  In June 1994 the NPRC 
specifically responded that there were no such records on 
file.  

During a VA mental disorders examination in December 1994 
the veteran alleged that he fell 150 feet when his 
parachute collapsed.  

The evidence includes a November 1999 computerized 
tomography (CT) scan of the abdomen.  This revealed an 
aneurysm beginning at the level of the upper mid-kidneys 
and ending at the aortic bifurcation.  It also showed 
atrophy of the left kidney.  

Later that month the veteran was hospitalized where he 
subsequently underwent a resection of a suprarenal 
abdominal aortic aneurysm, an aortobi-iliac bypass 
grafting with endoaneurysmorrhaphy and a left nephrectomy.  
The examiner noted that on the day of admission an 
aortoiliac angiogram revealed an occlusion of the left 
renal artery in its origin and an atrophic left kidney.  

The veteran's only argument in this case is that the 
kidney removal and the aorta artery replacement are due to 
injuries sustained in the parachute accident in September 
1958.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Where there is a chronic disease shown as such in service 
or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of an 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  



Analysis

Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).  

The Board finds that the duty to notify and the duty to 
assist with respect to the issue of service connection 
have been met under the new law.  

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim in an August 2001 notification 
letter and in the August 2000 rating decision.  The 
veteran was given further notice of what was required to 
substantiate his claim in the December 2001 statement of 
the case.  That is, he was provided with notice of the 
laws and regulations pertaining to service connection, as 
well as a rationale explaining why his claim was denied.  
The RO's decisions also provided the veteran with notice 
of his appellate rights.  

As noted above, in the August 2001 notification letter to 
the veteran, the RO notified the veteran of the enactment 
of the VCAA.  The RO specifically notified the veteran of 
which evidence VA would seek to provide and which evidence 
the veteran was to provide.  Therefore, the duty to notify 
has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2002)).  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

The December 2001 statement of the case shows that the RO 
considered the veteran's claim under the VCAA.  In light 
of the above, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has also been satisfied, because the RO 
has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  

As previously indicated, the evidence shows that the RO 
requested and obtained the veteran's service medical 
records in connection with his 1969 claim for service 
connection.  The NPRC specifically attempted to locate 
records of treatment for injuries at the Fort Campbell, 
Kentucky base hospital for the alleged injuries from the 
parachute accident.  

In May 1994 the Board remanded the claim pending at that 
time in order to obtained the records of treatment for the 
alleged parachute accident.  In June 1994 the NPRC again 
specifically responded that there were no such records on 
file.  

In this case it is reasonably certain that there are no 
such records of treatment for injuries sustained in a 
parachute accident during active service.  This is 
especially so in a case such as this where the veteran's 
allegations regarding the inservice events have been so 
inconsistent over the years.  

The RO has obtained all the veteran's post-service VA 
treatment records.  

In this case there would be no need to provide the veteran 
a VA compensation examination.  The issue in this case is 
essentially factual and historical, i.e., whether the 
veteran sustained injuries in a parachute accident during 
active service.  The service medical records already show 
he did not sustain such injuries during active service.  
As will be discussed herein, the allegations by the 
veteran have been both inconsistent and untrustworthy.  
Consequently, any current medical diagnosis that the 
veteran underwent a kidney removal and aorta artery 
replacement secondary to his claimed parachute accident 
would be based upon an incorrect factual premise.  It 
would have no probative value, since it would be based 
upon such a premise.  Thus, there is no reasonable 
possibility that obtaining a medical opinion would 
substantiate the claim. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A 
(West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The veteran contends that his 1999 kidney removal and 
aorta artery replacement is secondary to injuries 
sustained in a parachute accident during active service in 
1957 or 1958.  However, the Board finds that his 
allegations are completely unsupported by his service 
medical records.  The service medical records do not show 
treatment for injuries sustained in a parachute jump.  The 
only hospital treatment during active service was a three-
day admission for an acute upper respiratory infection in 
November 1957.  The December 1958 separation medical 
examination shows that the abdomen and viscera and the 
genitourinary system was normal at that time.  In 
addition, the veteran's statements as to when and how this 
event occurred have conflicted with each other.  

For the reasons set forth below, the Board finds that his 
statements are without any probative value, because they 
are untrustworthy.  

When the veteran filed his original application for 
service connection for lower spinal injuries in March 
1969, he alleged that these injuries were incurred during 
a parachute jumping exercise in 1957.  Later, in a 
February 1970 application for service connection injuries 
to the back and head, the veteran alleged that the 
injuries were incurred in the summer of 1958.  In a June 
1974 statement the veteran alleged that he was injured in 
1958 when he fell out of an airplane.  In January 1992 the 
veteran stated that he was injured in a parachute accident 
when his parachute failed to open.  In his July 1992 
substantive appeal he stated that he fell 800-to-900 feet 
to the ground on top of another soldier's parachute.  
During a VA mental disorders examination in December 1994 
the veteran alleged that he fell 150 feet when his 
parachute collapsed.  

These statements of when and how he sustained the alleged 
injuries cannot be reconciled.  The above inconsistencies 
render all his allegations untrustworthy and without 
probative value.  

The probative evidence in this case is the service medical 
records, which show that the veteran did not sustain 
injuries in a parachute accident.  This evidence is highly 
probative of the issue because these records were 
completed at the time the veteran contends he sustained 
the injuries.  Such contemporaneous records are viewed by 
the Board as having a high degree of credibility, as 
opposed to contrary assertions advanced in the context of 
a claim seeking compensation benefits.

In this case there is no competent medical evidence 
relating the post-service post-service kidney removal and 
aorta artery replacement to a parachute accident during 
active service, or any other incident or event of service.  

For these reasons, the Board finds that the more probative 
evidence establishes that the veteran did not sustain 
injuries in a parachute accident during active service, 
and there is no competent medical evidence showing a 
current disability that is the result of such an accident.  

The Board concludes that the evidence is not evenly 
balanced, and that a kidney removal and aorta artery 
replacement was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002), 
5107(a) (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


ORDER

Service connection for a kidney removal and aorta artery 
replacement is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

